Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 1 of 15 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X
ERIC VELOZO,                           :                Case No.: _________________
                                       :
                Plaintiff,             :                COMPLAINT
                                       :
      -against-                        :                DEMAND FOR JURY TRIAL
                                       :
COMTECH TELECOMMUNICATIONS             :
CORP., AND FRED KORNBERG,              :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff, Eric Velozo (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Comtech Telecommunications Corp.

(“Comtech”) and its Chairman of the Board and Chief Executive Officer Fred Kornberg

(“Kornberg” and together with Comtech, the “Defendants”) for violations of Section 14(a) of the

Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78n(a), and SEC Rule 14a-9, 17

C.F.R. § 240.14a-9, in connection with the materially incomplete and misleading proxy

statement/prospectus concerning the proposed merger (the “Proposed Merger”) between Gilat

Satellite Networks Ltd. (“Gilat”) and Comtech.

       2.        On January 29, 2020, Comtech and Gilat entered into an Agreement and Plan of

Merger (the “Merger Agreement”), pursuant to which Gilat’s shareholders will receive a

combination of (i) $7.18 in cash and (ii) 0.08425 shares of Comtech common stock in exchange

for each share of Gilat common stock they own (the “Merger Consideration”).

       3.        On March 2, 2020, to convince Gilat shareholders to vote in favor of the Proposed



                                                  1
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 2 of 15 PageID #: 2




Merger, Defendants authorized the filing of a materially incomplete and misleading proxy

statement/prospectus (the “Proxy”) with the Securities and Exchange Commission (“SEC”), in

violation of Section 14(a) of the Exchange Act. In particular, the Proxy contains misleadingly

incomplete information concerning Comtech’s material financial projections.

       4.        The special meeting of Gilat shareholders to vote on the Proposed Merger is

forthcoming (the “Shareholder Vote”). It is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can cast an informed

vote and properly exercise his corporate suffrage rights.

       5.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Section 14(a) of the Exchange Act. Plaintiff seeks to preserve the

status quo and enjoin the consummation of the Proposed Merger until the material information

discussed herein is disclosed to Gilat’s shareholders sufficiently in advance of the Shareholder

Vote or, in the event the Proposed Merger is consummated, to recover damages resulting from the

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       7.        This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) of the Exchange Act.

       8.        Personal jurisdiction exists over Defendants because each defendant conducts

business in or maintains operations in this District, or is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over Defendants by this Court permissible under traditional notions of fair

play and substantial justice.




                                                  2
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 3 of 15 PageID #: 3




       9.       Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

                                            PARTIES

       10.      Plaintiff is, and at all relevant times has been, a holder of Gilat common stock.

       11.      Defendant Comtech provides communications solutions for both commercial and

government customers worldwide. The principal executive offices of Comtech are located at 68

South Service Road, Suite 230, Melville, NY, 11747. Comtech’s common stock trades on the

Nasdaq stock exchange under the ticker symbol “CMTL”.

       12.     Individual Defendant Kornberg is, and has been at all relevant times, the Chairman

of the Board and Chief Executive Officer of Comtech.

       13.     Together Comtech and Kornberg are referred to herein as the “Defendants.”

                                         NON-PARTIES

       14.     Gilat is a global provider of satellite-based broadband communications. The

principal executive offices of Gilat are located at Gilat House, 21 Yegia Kapayim Street, Daniv

Park, Kiryat Arye, Petah Tikva 4913020, Israel. Gilat common stock trades on the Nasdaq stock

exchange under the ticker symbol “GILT”.

                               SUBSTANTIVE ALLEGATIONS

       I.      Background and the Proposed Merger

       15.     Gilat is a provider of satellite-based broadband communications. The Company

operates through three segments: Commercial, Mobility and Services divisions. The Company

designs and manufactures satellite ground segment and networking communications equipment,

which it sells to its customers either as network components (modems, Block Up converters

(BUCs), antennas) or as complete network solutions (which include hubs and related terminals




                                                 3
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 4 of 15 PageID #: 4




and services) or turnkey projects. The equipment that the Company develops includes commercial

Very Small Aperture Terminals (VSAT) systems, defense and homeland security satellite

communications systems, solid-state power amplifiers (SSPAs), BUCs, low-profile antennas, on-

the-Move/on-the-Pause terminals and modems. The Company's equipment is used by satellite

operators, service providers, telecommunications operators, system integrators, government and

defense organizations, large corporations and enterprises.

       16.     Comtech designs, develops, produces and markets products, systems and services

for communications solutions. The Company operates through two segments: Commercial

Solutions and Government Solutions. It offers communications solutions, including command and

control technologies, safety and security technologies and enterprise technologies. Its Commercial

Solutions segment provides satellite communications (such as satellite earth station modems and

traveling wave tube amplifiers), public safety systems (such as next generation 911 technologies)

and enterprise application technologies (such as messaging and trusted location-based

technologies). The Government Solutions segment includes command and control technologies,

troposcatter technologies, and radio frequency power and switching technologies. It serves system

and network suppliers in the global satellite, defense, broadcast and aerospace industries, and the

United States federal government, among others.

       17.     On January 29, 2020, Comtech and Gilat issued a joint press release announcing

the Proposed Merger, which states in relevant part:

        Comtech Telecommunications Corp. to Acquire Gilat Satellite Networks for
            $532.5 Million in a Strategic and Cash Accretive Transaction The
          transaction reflects a company value of approximately $577.3 million

       MELVILLE, N.Y., and PETAH TIKVA, ISRAEL; January 29, 2020 7:00
       A.M. ET -- Comtech Telecommunications Corp. (Nasdaq: CMTL) (“Comtech”)
       and Gilat Satellite Networks Ltd. (Nasdaq: GILT; TASE: GILT) (“Gilat”) jointly
       announced today that Comtech has agreed to acquire Gilat in a cash and stock



                                                4
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 5 of 15 PageID #: 5




      transaction for $10.25 per Gilat ordinary share of which 70% will be paid in cash
      and 30% in Comtech common stock, resulting in an enterprise value of
      approximately $532.5 million. Founded in 1987 with its headquarters in Israel,
      Gilat is a worldwide leader in satellite networking technology, solutions and
      services with market leading positions in the satellite ground station and in-flight
      connectivity solutions markets and deep expertise in operating large network
      infrastructures.

      Based on Comtech’s fiscal year 2019 actual results and Gilat’s trailing twelve-
      month results through June 30, 2019, on a pro-forma basis, Comtech would have
      reported approximately $926.1 million of revenue with Adjusted EBITDA of
      approximately $130.2 million (see definition and reconciliation to GAAP financial
      measures in the table below). The combined companies would employ
      approximately 3,000 people and offer best-in-class satellite technology, public
      safety and location technology and secure wireless solutions to commercial and
      government customers around the world.

      Fred Kornberg, Chairman of the Board and CEO of Comtech, said, “I am excited
      to have reached this agreement with Gilat and believe this combination is beneficial
      to the stakeholders of both companies. The acquisition better positions Comtech to
      take advantage of key marketplace trends, particularly the growing demand for
      satellite connectivity and the enormous long-term opportunity set that is emerging
      in the secure wireless communications market. I believe that the combination of
      accelerating satellite connectivity demand and the increasing availability of low-
      cost satellite bandwidth, makes this a perfect time to unify Comtech and Gilat’s
      solutions and offer our combined customers best-in-class platform-agnostic
      satellite ground station technologies. Gilat is an exceptional business that has
      developed extraordinary technology and has a well-respected product portfolio
      supported by strong research and development capabilities. I welcome Gilat’s
      entire talented workforce to the Comtech family.”

      Dov Baharav, Chairman of the Board of Gilat, said, “The Gilat Board of Directors
      and management believe this highly strategic combination is compelling. It is an
      excellent outcome for our shareholders who receive both cash and an equity interest
      in a strong company with a broader range of products and the benefits of combined
      expertise and resources that is well positioned to create future value against a highly
      favorable industry backdrop. I have long admired Comtech’s commitment to
      technology leadership and I firmly believe that employees will have expanded
      opportunities for career development. No doubt, the future will be very bright for
      Comtech and Gilat and all of our stakeholders.”

      Key Strategic Benefits for Comtech Include:

      •      Drives global market access by creating a world leader with combined pro-
      forma sales approaching nearly $1.0 billion annually;




                                                5
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 6 of 15 PageID #: 6




      •      Strengthens Comtech’s position as a leading supplier of advanced
      communication solutions, uniquely capable of servicing the expanding need for
      ground infrastructure to support both existing and emerging satellite networks;

      •       Expands Comtech’s product portfolio with highly complementary
      technologies, including Gilat’s high-performance TDMA-based satellite modems
      and its next generation solid-state amplifiers;

      •       Broadens leadership position in the rapidly growing in-flight connectivity
      and cellular backhaul markets which are expected to expand given the availability
      of lower-cost bandwidth and the adoption of satellite technologies into the 5G
      cellular backhaul ecosystem;

      •     Bolsters world-class research and development capabilities, enabling
      Comtech to offer customers more complete end-to-end technology solutions;

      •       Enhances ability to accelerate shareholder value creation by contributing to
      Comtech’s ongoing strategy to move toward higher margin solutions and by
      increasing customer diversification geographically and by market; and

      •      Potentially offers increased liquidity for existing and new Comtech
      shareholders, as Comtech plans to pursue a dual listing on the Nasdaq and Tel Aviv
      Stock Exchange (“TASE”) to become effective upon the closing of the transaction.

      Acquisition Expected to be Cash Accretive and Have Minimal Integration
      Risks

      Excluding the impact of acquisition plan costs (including transaction expenses) and
      with conservative anticipated synergies of only $2.0 million derived from the
      elimination of Gilat’s public company costs, the acquisition of Gilat is expected to
      be cash accretive to Comtech during the first twelve months post-closing. Comtech
      believes that with careful planning and execution, it can capitalize on opportunities
      to achieve both sales growth and further efficiencies during the second-year post-
      closing.

      Both companies’ talented global workforces are expected to remain in place and
      focus intently on meeting all customer commitments and expectations, including
      supporting all existing products, services and agreements. The transaction enlarges
      Comtech’s global market footprint with a significant physical presence in key
      international markets. This increased presence addresses a growing need for local
      touch points that can offer integrated secure connectivity solutions including public
      safety and location solutions. At the same time, Gilat will gain access to Comtech’s
      strong relationships with the U.S. government, allowing expanded distribution of
      Gilat’s products and solutions to the U.S. government. As such, Comtech believes
      the transaction carries minimal integration risk while creating numerous
      opportunities for potential long-term revenue and efficiency synergies going



                                               6
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 7 of 15 PageID #: 7




      forward.

      Comtech will continue to emphasize capturing growth opportunities from favorable
      market trends, including: expected increased demand for solutions to provide high
      speed in-flight satellite connectivity; the adoption of new satellite ground station
      technologies into the 5G cellular backhaul eco-system; and the expected need for
      equipment and network upgrades to accommodate an anticipated increase in
      satellite capacity when new Very High Throughput Satellites (“VHTS”) and high
      capacity Medium Earth Orbit (“MEO”) and Low Earth Orbit (“LEO”) satellite
      constellations are launched and fully operational. Together with its previously
      announced pending acquisition of UHP Networks, Comtech believes it will be
      uniquely positioned to take advantage of these important trends.

      Gilat announced on November 19, 2019 that it expects to achieve sales of between
      $260.0 million and $270.0 million with Adjusted EBITDA ranging from $38.0
      million to $42.0 million for its fiscal year ended December 31, 2019. Comtech
      announced on December 4, 2019 that it expects to achieve sales of between $712.0
      million and $732.0 million with Adjusted EBITDA ranging from $99.0 million to
      $103.0 million for its fiscal year ending July 31, 2020. Neither Comtech nor Gilat
      is revising their previously announced respective fiscal year financial outlook.

      In light of the agreement between Comtech and Gilat, Gilat has cancelled its fourth
      quarter and fiscal 2019 year-end conference call and webcast previously scheduled
      for February 19, 2020. Once the transaction closes, Comtech will provide combined
      revenue, Adjusted EBITDA and diluted earnings per share guidance in a future
      announcement.

      Leadership and Business Structure

      Fred Kornberg, Comtech’s Chairman of the Board and Chief Executive Officer
      (“CEO”) will continue in his role as CEO of the combined company. Michael
      Porcelain, Comtech’s Chief Operating Officer, who was promoted and named
      President of Comtech earlier today, will work hand-in-hand with both Comtech and
      Gilat employees to maximize the potential of the combined company. Michael
      Bondi will continue in his role as Chief Financial Officer (“CFO”) of the combined
      company. Comtech will continue to maintain its headquarters in Melville, New
      York.

      Post-closing of the transaction, Gilat will become a wholly owned subsidiary of
      Comtech and will maintain its well renowned and highly regarded brand. Gilat will
      continue to maintain its corporate headquarters and research and development
      facility in Petah Tikva, Israel under the leadership of Yona Ovadia, Gilat’s CEO
      and Adi Sfadia, Gilat’s CFO. Mr. Sfadia will also be assuming the role of Gilat’s
      Chief Integration Officer, helping to plan a smooth acquisition and to maximize
      shareholder value.




                                               7
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 8 of 15 PageID #: 8




      No Comtech or Gilat facility locations are expected to be closed as a result of the
      transaction and each key business area is expected to continue to be led by its
      respective existing proven leadership teams after the transaction closes.

      Transaction Structure and Terms

      Under the terms of the agreement, unanimously approved by both companies’
      Board of Directors, Gilat shareholders will receive total consideration of $10.25 per
      share, comprised of $7.18 per share in cash and 0.08425 of a share of Comtech
      common stock for each share of Gilat held.

      The total consideration of $10.25 represents a premium of approximately 14.52%
      to Gilat’s 90-day volume-weighted average trading price.

      Upon completion of the transaction, Gilat’s shareholders will own approximately
      16.1% of the combined company.

      Financing and Acquisition Plan Expenses

      As of September 30, 2019, Gilat had approximately $53.1 million of unrestricted
      cash and cash equivalents with debt of approximately $8.2 million. As of October
      31, 2019, Comtech had approximately $46.9 million of cash and cash equivalents
      and debt of approximately $169.0 million.

      Comtech expects to fund the acquisition and related transaction costs by
      redeploying a portion of the $100.0 million of pro forma combined cash and cash
      equivalents plus additional cash expected to be generated prior to closing, and by
      drawing on a new $800.0 million secured credit facility to be provided by Citibank,
      N.A., Manufacturers and Traders Trust Company (“M&T Bank”), Santander Bank,
      N.A., BMO Harris Bank, N.A. (“Bank of Montreal”), Regions Bank, Israel
      Discount Bank of New York and Goldman Sachs Bank USA. Comtech expects that
      the cash interest rate on this facility will approximate 4.0% to 5.0% on an annual
      basis, before any origination fees. Furthermore, Comtech expects the terms of the
      facility will be based on a net leverage ratio providing significant flexibility. The
      exact terms of the credit facility will be finalized at or prior to the closing of the
      acquisition.

      On a pro forma basis including preliminary estimated combined acquisition plan
      expenses of approximately $27.0 million, the repayment of Gilat bank debt and
      funding of Comtech’s other pending acquisitions, Comtech would have
      approximately $45.0 million of unrestricted cash at closing with total net debt of
      approximately $500.0 million or net leverage of 3.85x. Total net debt is expected
      to decrease quickly and significantly. Based on expected strong cash flows to be
      generated from the combined businesses, net leverage twelve months after closing
      will decrease to approximately 3.00x.




                                                8
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 9 of 15 PageID #: 9




       Comtech expects that it will maintain its annual targeted dividend of $0.40 per
       share.

       In connection with the acquisition of Gilat, Comtech expects to incur acquisition
       plan expenses (including professional fees for financial and legal advisors and debt
       refinancing costs). Some of these expenses are expected to be immediately
       expensed both prior to and upon closing, another portion expensed during the first
       year following the closing and the balance capitalized. Pursuant to accounting
       rules, the acquisition is expected to result in a material increase in annual
       amortization expense related to intangibles and other fair value adjustments..

       18.      The Merger Consideration represents inadequate compensation for Gilat shares.

Indeed, Gilat has announced positive financial results for the three consecutive 2019 quarters

leading up to the Proposed Merger. Given the Company’s strong recent financial performance and

bright economic outlook, it is imperative that Gilat shareholders receive the material information

(discussed in detail below) that Defendants have omitted from the Proxy, which is necessary for

Gilat shareholders to properly exercise their corporate suffrage rights and cast an informed vote

on the Proposed Merger.

       II.     The Proxy Omits Material Information

       19.      On March 2, 2020, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Proxy seeks to solicit the necessary proxy votes from Gilat shareholders

to approve the Merger Agreement and consummate the Proposed Merger. Defendants were

obligated to carefully review the Proxy before it was filed with the SEC and disseminated to the

shareholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Proxy omits Comtech’s financial projections which are necessary for Gilat’s

shareholders to cast an informed vote on the Proposed Merger.

       20.      In connection with the execution of the Proposed Merger, Comtech provided

certain financial forecasts and estimates (the “Comtech Financial Projections”) to Gilat’s financial

advisor, Jefferies LLC (“Jefferies”). Comtech’s senior management and Jefferies then held



                                                 9
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 10 of 15 PageID #: 10




 discussions regarding the Comtech Financial Projections and Comtech’s businesses, operations,

 and prospects. Jefferies then utilized the Comtech Financial Projections in performing its analyses

 which were used to support its opinion that the Merger Consideration was “fair” to Gilat

 shareholders.

        21.      The Proxy discloses the financial projections for Gilat prepared by Gilat

 management and utilized by Jefferies in its valuation analyses, but Defendants withheld, and the

 Proxy fails to disclose, the Comtech Financial Projections. The Comtech Financial Projections are

 material as they speak squarely to the question that the Company’s shareholders must answer in

 determining how to vote on the Proposed Merger: is a smaller stake in the combined company

 more or less valuable than a full stake in the standalone company? Given the stock component of

 the Merger Consideration, Gilat shareholders need to know the value of the Comtech stock.

 Without the Comtech Financial Projections, the Proxy presents the Company’s shareholders with

 only a fraction of the equation, rendering them unable to answer this question and assess the

 fairness of the Proposed Merger.

        22.      The Proxy also describes Jefferies’s fairness opinion and the various valuation

 analyses performed in support of their opinion. In the summary of the valuation analyses provided

 in the Proxy, the stock component of the Merger Consideration is valued simply by multiplying

 the exchange ratio by the trading price of Comtech stock on January 28, 2020. This is improper

 and misleads shareholders for multiple reasons.

        23.      First, given the lack of a collar on the fixed exchange ratio, this valuation method

 would fluctuate wildly with changes in trading price of Comtech stock. This is perfectly illustrated

 here. Since January 28, 2020, the price of Comtech stock has fallen from $37.10 per share to

 $20.14 per share as of March 11, 2020. Accordingly, the value of the Merger Consideration under




                                                   10
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 11 of 15 PageID #: 11




 this methodology has fallen from $10.31 to $8.88—a price that falls below several of the fairness

 ranges found by Jefferies.

        24.      Second, under sound corporate finance theory, the value of corporation should be

 premised on the expected future cash flows of the corporation. Thus, without Comtech’s expected

 cash flows—or any financial projections at all—it would be impossible for sharehodlers to

 properly value Comtech stock and the stock component of the Merger Consideration. Simply put,

 perhaps nothing is more relevant for making a merger decision than the financial projections of

 the acquiring company, at least to a shareholder of the company being acquired.

        25.      The Proxy concedes the materiality of Jefferies’s fairness opinion and its valuation

 analyses by citing them among the “material” factors Gilat’s board of directors considered in

 making its recommendation to Gilat shareholders. Proxy at 51; see also Proxy at 59 (“The

 summary of the financial analyses described under “— Financial Analyses” is a summary of the

 material financial analyses . . . .”). However, the summary of Jefferies’s fairness opinion and

 financial analyses provided in the Proxy fails to include the Comtech Financial Projections—key

 inputs underlying the analyses. Without this information Gilat shareholders are unable to fully

 understand these analyses and, thus, are unable to determine what weight, if any, to place on

 Jefferies’s fairness opinion in determining how to vote on the Proposed Merger. See Proxy at 59

 (“Considering the data below without considering the full narrative description of the financial

 analyses, including the methodologies and assumptions underlying the analyses, could create a

 misleading or incomplete view of Jefferies’ financial analyses.”).

        26.      Unlike poker where a player must conceal his unexposed cards, the object of a

 proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

 were exposed—the others were concealed. If a proxy statement discloses financial projections




                                                 11
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 12 of 15 PageID #: 12




 and valuation information, such projections must be complete and accurate. The question here is

 not the duty to speak, but liability for not having spoken enough. With regard to future events,

 uncertain figures, and other so-called soft information, a company may choose silence or speech

 elaborated by the factual basis as then known—but it may not choose half-truths. Accordingly,

 by omitting the Comtech Financial Projections, multiple statements in the Proxy were rendered

 misleadingly incomplete.

                                             COUNT I
                          Violations of Section 14(a) of the Exchange Act

           27.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

 herein.

           28.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

 use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

 national securities exchange or otherwise, in contravention of such rules and regulations as the

 Commission may prescribe as necessary or appropriate in the public interest or for the protection

 of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

 authorization in respect of any security (other than an exempted security) registered pursuant to

 section 78l of this title.” 15 U.S.C. § 78n(a)(1).

           29.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

 Act, provides that proxy communications shall not contain “any statement which, at the time and

 in the light of the circumstances under which it is made, is false or misleading with respect to any

 material fact, or which omits to state any material fact necessary in order to make the statements

 therein not false or misleading.” 17 C.F.R. § 240.14a-9.

           30.    Defendants issued the Proxy with the intention of soliciting Gilat’s common

 shareholders’ support for the Proposed Merger. Individual Defendant Kornberg reviewed and



                                                   12
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 13 of 15 PageID #: 13




 authorized the dissemination of the Proxy, which fails to provide the Comtech Financial

 Projections.

        31.      Defendants made misleading statements of fact and/or omitted material facts

 necessary to make the statements made not misleading. Defendants were aware of the Comtech

 Financial Projections but failed to disclose them in violation of Section 14(a). Defendants were

 therefore negligent, as they had reasonable grounds to believe material facts existed that were

 misstated or omitted from the Proxy, but nonetheless failed to disclose such information to

 shareholders despite the ability to do so without extraordinary effort.

        32.      The Defendants were, at the very least, negligent in preparing and reviewing the

 Proxy. The preparation of a proxy statement by corporate insiders containing materially false or

 misleading statements or omitting a material fact constitutes negligence. The Defendants were

 negligent in choosing to omit material information from the Proxy or failing to notice the material

 omissions in the Proxy upon reviewing it, which they were required to do carefully. Indeed,

 Individual Defendant Kornberg was intricately involved in the process leading up to the signing

 of the Merger Agreement and preparation and review of the Comtech Financial Projections.

        33.      The Defendants are liable for the above-referenced material omissions and

 misleading statements in the Proxy because they “permit[ed] the use of [their] name to solicit any

 proxy or consent or authorization in respect of any security”, in violation of Section 14(a)(1) of

 the Exchange Act. There was a substantial connection between the use of the Defendants’ names

 and the solicitation effort. Comtech was aware of the material omissions and misleading

 statements in the Proxy, as its executive officers and/or directors created or were provided with

 or had access to the Comtech Financial Projections. Comtech nevertheless filed the misleadingly

 incomplete Proxy with the SEC on March 2, 2020. Moreover, Individual Defendant Kornberg




                                                  13
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 14 of 15 PageID #: 14




 was referenced throughout the Proxy, was a key figure in the sales process leading up to the

 execution of the Merger Agreement, and signed the Proxy on behalf of Comtech.

        34.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who

 will be deprived of his right to cast an informed vote on the Proposed Merger if such

 misrepresentations and omissions are not corrected prior to the special meeting of Gilat’s

 shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

 equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

 Defendants’ actions threaten to inflict.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily enjoining Defendants and all persons acting in concert with them

 from consummating the Proposed Merger until Comtech discloses the material information

 discussed above which has been omitted from the Proxy;

        B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

 of their wrongdoing;

        C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

 attorneys’ and expert fees and expenses; and

        D.      Granting such other and further relief as this Court may deem just and proper.

                                            JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

 //

 //

 //




                                                  14
Case 2:20-cv-01330-MKB-AYS Document 1 Filed 03/12/20 Page 15 of 15 PageID #: 15




 Dated: March 12, 2020                  MONTEVERDE & ASSOCIATES PC
                                          /s/ Juan E. Monteverde
                                        Juan E. Monteverde (JM-8169)
                                        The Empire State Building
                                        350 Fifth Avenue, Suite 4405
                                        New York, NY 10118
                                        Tel: (212) 971-1341
                                        Fax: (212) 202-7880
                                        Email: jmonteverde@monteverdelaw.com

                                        Attorneys for Plaintiff




                                      15
